As filed with the Securities and Exchange Commission on September 27, 2013 Registration No. 033-2039 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 The Brink’s Company (Exact name of registrant as specified in its charter) Virginia 54-1317776 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (Address, including zip code, of Principal Executive Offices) 1985 Stock Option Plan (Full title of the plan) McAlister C. Marshall, II, Esq. Vice President, General Counsel and Secretary The Brink’s Company 1801 Bayberry Court P.O. Box 18100 Richmond, Virginia 23226-8100 (804) 289-9600 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o DEREGISTRATION OF SECURITIES The Brink’s Company (the “Company”) registered an aggregate amount of 1,200,000 shares of common stock (“Common Stock”) for issuance under the Company’s 1985 Stock Option Plan (the “1985 Plan”) pursuant to a Registration Statement on Form S-8 declared effective by the Securities and Exchange Commission in January 1986 (Registration No. 033-2039), as amended (the “Registration Statement”).The 1985 Plan has expired and all outstanding options under the 1985 Plan have been exercised or have expired.The Company is filing this Post-Effective Amendment to the Registration Statement to remove from registration any and all remaining unissued shares of Common Stock registered for issuance under the 1985 Plan pursuant to the Registration Statement. Accordingly, the Company hereby withdraws from registration under the Registration Statement any and all remaining unissued shares of Common Stock registered for issuance under the 1985 Plan pursuant to the Registration Statement. Item 8.
